Citation Nr: 1115342	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  06-13 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for arthritis of the elbows, wrists, fingers and hips, to include as secondary to bilateral foot disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to May 1974.

This appeal originally came before the Board of Veterans' Appeals (Board) from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified in a hearing before an RO Decision Review Officer (DRO) in December 2007.  A transcript of the hearing has been associated with the claims file.  

In January 2010, the Board remanded the matter to the RO for additional evidentiary development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Upon review, the Board finds that an additional remand is necessary for further development.  

In particular, the Board previously remanded the claim in January 2010, to afford the Veteran a VA examination addressing whether it is at least as likely as not that he has arthritis of the elbows, wrists, fingers and/or hips caused or aggravated by a service-connected disability, including plantar warts of each foot, bilateral pes planus, degenerative joint disease of each knee, and/or degenerative disc disease of the thoracic spine, as well as L5-S1 spinal stenosis and diffuse osteopenia.  The Board requested that the VA examiner address the Veteran's service and post-service treatment records, to include a January 2008 statement from a private physician at Rockwood Clinic.  The Board also requested an opinion addressing whether it is at least as likely as not that the current arthritis of the of the elbows, wrists, fingers and/or hips, if not found to be secondary to service-connected disability, is directly related to an incident of active service.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must remand back to RO for further development.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008)

Upon remand here, the Veteran underwent an appropriate VA examination in April 2010.  The Board finds, however, that the VA examiner's opinion is inadequate to decide the issue.  In particular, the VA examiner opined that "there is no credence in the podiatrist[']s assertion that the plantar warts caused [the Veteran's] hip pain, wrist pain, knee pain, hand, elbow and finger pain."  Rather, according to the VA examiner, the evidence "clearly stated that [the Veteran] has POLYMYALGIA RHEUMATICA, which affects joints and muscles.  He also has osteoarthritis which is an age[-]related disease."  Finally, the VA examiner opined, the Veteran's joint pain is "not caused by or related to the knee pain in the military or the plantar warts he had in the military." 

The VA examiner's opinion is inadequate for several reasons.  

First, the VA examiner mischaracterized the private podiatrist's January 2008 statement.  The podiatrist actually indicated that the Veteran had significant ankle valgus and foot pronation that have contributed to excessive stress to both knees, hips, and back, and that such progression over time would "certainly" contribute to symptomatology at knees, hips, and back.  The podiatrist further added that the Veteran had osteoarthritis, as well as polymyalgia rheumatic, which were also contributing factors.  The private podiatrist did not indicate that "plantar warts caused" the Veteran's pain, as reported by the VA examiner.  Thus, it appears that the VA examiner's opinion was not based on a thorough or factually accurate review of the evidence.  

Second, the VA examiner's opinion addressed the question of causation, but not aggravation, which is the central inquiry in this matter.  Moreover, the examiner did not offer an opinion as to whether any service-connected disability other than the service-connected plantar warts and knees caused or aggravated the claimed arthritis.  (The record shows that, orthopedically, the Veteran is also service-connected for thoracic and lumbar spine disorders, as well as bilateral pes planus).  

Also important, the VA examiner addressed the likely etiology of the Veteran's "pain," but not the likely etiology of the diagnosed polymyalgia rheumatica or osteoarthritis, except to state that osteoarthritis is age-related.  In other words, the VA examiner did not address whether the Veteran's polymyalgia rheumatica or osteoarthritis may be caused or aggravated by a service-connected disability.  Finally, the VA examiner did not offer an opinion specifically regarding the likely etiology of a hip disorder, although the record reveals a current diagnosis of status post total hip arthroplasty of each hip.  

For these reasons, the VA examiner's opinion is not adequate to decide the matter.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Therefore, the Board finds that the January 2010 remand directives were not substantially complied with, and further remand is necessary.  See Stegall, 11 Vet. App. 268; see D'Aries, 22 Vet. App. at 104-05.  

Accordingly, the matter is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. After completing any initial development deemed warranted based upon a review of the entire record, to include associating any pertinent outstanding records with the claims folder, the RO should schedule the Veteran for an appropriate VA examination with an examiner other than the examiner who performed the April 2010 VA examination.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is asked to address the following:

(a) Is it at least as likely as not (i.e., there is at least a 50 percent probability or more) that the Veteran has arthritis of the elbows, wrists, fingers or hips, that either (a) was caused by, or (b) has been aggravated by (i.e., permanently worsened beyond the natural progression of the disorder), a service-connected disability, singly or in combination.  In making this determination, the examiner should take into account all of the Veteran's service-connected disabilities, which presently consist of plantar warts of each foot; bilateral pes planus; degenerative joint disease of each knee; and degenerative disc disease of the thoracic spin as well as L5-S1 spinal stenosis and diffuse osteopenia, in addition to bilateral hearing loss and tinnitus.  Further, in making this determination, the examiner is asked to address the opinion of a private podiatrist from January 2008, which is identified above.  

(b) If the examiner determines that a disorder manifested by arthritis of the elbows, wrists, fingers or hips is not caused or aggravated by a service-connected disability, the examiner is asked to offer an opinion as to whether it is at least as likely as not that any disorder manifested by current arthritis of the of the elbows, wrists, fingers and/or hips was directly incurred during the Veteran's active service, to include any injury or incident of his active service. 

In addressing the above two questions, the examiner is asked to offer a separate opinion for each diagnosed disability manifested by arthritis of the elbows, wrists, fingers or hips, if indicated.  

The examiner should prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

2.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



